Grid Petroleum Corp. announce appointment of Paul Watts as CEO CALGARY, ALBERTA - Grid Petroleum Corp. (OTC.BB:GRPR-News)is pleased to announce the appointment of Paul Watts to the position of CEO. The independent oil and gas drilling company has recently began proceedings to acquire four oil and gas properties spread over 6,000 acres of Wyoming, USA, and will be looking to the extensive industry experience of Mr. Watts tolead them in this venture. During a career spanning 37 years, Mr. Watts has worked as a Senior Broker in both London and New York, chartering VLCC, Suezmax and Aframax tankers to the Far East and Singapore, European, American, Indian and Chinese markets, shipping billions of barrels of oil worldwide. His career has seen him work alongside the world’s leading companies including BP, Shell, Elf, ExxonMobil, ChevronTexaco, Hess, Sun Oil, Maraven, Cities Service (now Citgo) and Tenneco, as well as numerous dealings with Vela, the Saudi Arabian government, and with co-brokers dealing with Statoil, Cepsa, Repsol,Petrogal, ENI, S Oil, Hyundai, SK Corp, and GS Caltex. Additionally, Mr. Watts has been elected as a Fellow of the Institute of Chartered Shipbrokers as well as serving as a deputy on the London Tanker Brokers panel and Worldscale Association panel. Kelly Sundberg, founder of Grid Petroleum Corp. said: “I am delighted to have Paul on board with Grid at such an exciting time in our development. The experience he brings to the table will prove invaluable in our upcoming acquisitions in Wyoming and everyone at Grid is looking forward to working alongside someone of his blue-chip industry exposure”. Legal Notice Regarding Forward-Looking Statements Statements in this news release that are not historical facts are forward-looking statements that are subject to risks and uncertainties. Forward-looking statements are based on current facts and analyses and other information that are based on forecasts of future results, estimates of amounts not yet determined, and assumptions of management.
